           Case 1:19-cv-00236-EPG Document 33 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      TERESA JUNKERSFELD, an individual                  Case No. 1:19-cv-00236-EPG
11    on behalf of herself and others similarly
      situated,                                          ORDER GRANTING MOTION TO
12                                                       WITHDRAW SARAH KROLL-
                           Plaintiff,                    ROSENBAUM AND SAYAKA KARITANI
13                                                       AS COUNSEL FOR DEFENDANT
               v.
14                                                       (ECF No. 31)
      MEDICAL STAFFING SOLUTIONS,
15    INC. and DOES 1 to 10, inclusive,

16                         Defendants.

17

18            Currently before the Court is a motion to withdraw Sarah Kroll-Rosenbaum and Sayaka
19   Karitani as counsel of record for Defendant Medical Staffing Solutions, Inc. (“Defendant”). (ECF
20   No. 31.) Although entitled a motion to withdraw, the motion is in effect a notice of withdrawal

21   and no noticed motion is required as Defendant continues to be represented by counsel in this

22   matter. See Local Rule 182(d).

23            The Court has considered the motion to withdraw, finds the motion suitable for decision
     without oral argument, and finds good cause exists for granting the motion. Accordingly, IT IS
24
     HEREBY ORDERED that:
25
              1. The motion to withdraw Sarah Kroll-Rosenbaum and Sayaka Karitani as counsel of
26
                    record for Defendant (ECF No. 31) is GRANTED; and
27
     ///
28
       Case 1:19-cv-00236-EPG Document 33 Filed 03/11/21 Page 2 of 2


 1        2. The Clerk of Court is respectfully directed to terminate Sarah Kroll-Rosenbaum and

 2              Sayaka Karitani as counsel for Defendant on the docket in the above-captioned matter.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     March 11, 2021                            /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
